                                                                        -·.::.:._-:::··-----7
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                            Irr,--·
                                             ,'-
                                            . i ·-
                                            I; ;_ ✓
                                                                           .        f \,'
                                                                               ' ! ,.,I,    fT ~.7~
                                                                                               LLJ1.,)
                                                                                                   !~


                                             ; f '\
                                                L'r
--------------------------------------- ,_ .::.X . -
OLAF SOOT DESIGN, LLC,
                       Plaintiff,
                                                      ,t.   I   •
                                                                •


                                                                          '. -
                                                                    15 Civ. 5024            (RWS)
     - against -
                                                                    OP INION
DAKTRONICS, INC. and
DAKTRONICS HOIST , INC.,

                       Defendants.
-------------------------------------------x
APPEARANCES:


           Attorneys for Plaintiff

           TROUTMAN SANDERS LLP
           875 Third Avenue
           New York, NY 10022
           By : James M. Bo llinger, Esq.
                Timothy P. Heaton, Esq.
                Phoenix S. Pak, Esq.
                Katherine Harihar, Esq.


           Attorneys for Defendants

           BLANK ROME LLP
           405 Lexingt on Ave
           New York, NY 10174
           By:  Kenneth L. Bressler , Esq.

           BLANK ROME LLP
           717 Te xas Avenue, Suite 1400
           Houston , TX 77002
           By:             Wong, Esq.
                        ·, Esq.
Sweet, D.J.



          Before this Court is a dispute over the interpretation

of this Court's October 26 , 20 1 6 Summary Judgment and Claim

Const ructi on Opinion ("Summar y Judgment Opinion"). See Summary

Judgment Opinion, ECF No. 72.



          In its Summary Judgment Opinion, this Court construed

twelve claim terms appearing in U.S. Patent No. 6,520,485 patent

("485 patent") and denied Defendant's motion for summary

judgment on non-infringement. Id. In denying summary judgment

with respect to th e alleged infringement of the '4 85 patent's

"base member," for example, which functions to support

horizontally the cylindrica l drum this Court held that , because

"the Vortek winch does not h ave a base member .      it is not

literall y infringing." Id. at 23. The language that follows,

however, appears to be the source of th e instant dispute:

     "[T]he Vortek winch's base member is infringing under
     the doctrine of equivalents. Finding that there is no
     infringement for having a base member that supports
     the drum, but la cks a h orizonta l member would allow
     "unimportant and insubstantial substitutes for certa in
     elements that could defeat the patent."

     Id. at 23 (cleaned up).




                                 1
             Similar language appears in this Court's analysis

of equ i valent infringement by the Vortek product against

the "first means for slideably mounting the base member to

the carriage" ("first means") and "elongated screw having a

first end non-rotatably mounted to the carriage "

("elongated screw") terms of the ' 485 patent. Id. at 23 ,

2 9 , 32



             This Court ultimately denied summary judgment, holding

that "a reasonable factfinder could find infringement for each

term." See id. at 33 ("In this case, a reasonable jury could

find that the base member, first means for slideably mounting

the base member to the carriage, and elongated screw having a

first end having a first end non-rotatably mounted to the

carriage are infringing.").



             In deciding not to reconsider its Summary Judgment

Opinion, the Court clarified its finding. See ECF No. 82     ("A

reasonable factfinder could find the Vortek 's design .            "an

insubstantial structural difference that is structurally

equivalent in performing an identical function to the '45 8

patent.").




                                  2
          Now, on the eve of trial, parties hotly contest the

import of the Summary Judgment Opinion-specifically, whether its

holding settled the issue of equivalent infringement by the

accused Vortek product against the '4 85 patent. See Pls.'s Memo.

in Supp., ECF No. 287 and Def.'s Memo. in Supp., ECF No. 288.



          Plaintiff Olaf Soot Design, LL C ("O laf" or the

"Plaintiff") takes the position that the Court's Summary

Judgment Opinion contained an "explicit finding under 56(f) that

'base member,'   [among others] is infringed under the doctrine of

equiva le nts - removing the issue from trial." Pl.'s Memo. in

Supp . at 11, ECF No. 287 . In Plaintiff's view , this Court's

denial of Defendant's non-infringement summary judgment motion

affirmative ly established doctrine of equivalents infringement

with res1pect to the "base member having first and second end

portions" claim element. Id.



          Defendant Daktronics, Inc.    ( "Daktronics" or the

"Defendant") "does not agree the Court found the [base member]

element met under the doctrine of equivalents." Def. Response in

Opp. at 2, ECF No. 288. Defendant contends that, while "the

Court initially said that the Vortek base member is infringing

under the doctrine of equivalents ,   [it] ultimately held that a




                                 3
reasonable jury could find that the base member is infringing."

Id. at 2 (cleaned up). This Court agrees.



The Summary Judgment Opinion did not find doctrine of

equivalents infringement



          The "law of the case" doctrine in this circuit "does

not limit the power of a court, but merely expresses the

practice of courts generally to refuse to reopen what has been

decided." See North River Ins. Co. v. Philadelphia Reinsurance

Corp, 63 F.3d 160, 164 (2d Cir. 1995).



          The Court's holding in the Summary Judgment Opinion is

clear: the "base member," the "first means," and the "elongated

screw" elements are not literally infringed by the Vortek

product, but a reasonable jury could nonetheless find

infringement under the doctrine of equivalents. See Summary

Judgment Opinion at 33 ("Summary Judgment is denied because a

reasonable factfinder could find infringement for each term")

The language Plaintiffs invoke to argue otherwise, while

inartful, conflicts both with the Summary Judgment Opinion's

holding as well as this the Court's clarification of the same in

its reconsideration opinion. See ECF Nos. 72 and 82. It

therefore has no effect on the "law of the case."

                                4
          The issues to be determined at trial, then, include

whether each of these terms   (base member, first means, and

elongated screw) is infringed upon under the doctrine of

equivalents.




                                 5
Conclusion



             Parties shall incorporate the above clarification into

their presentment of the issues at trial.



             It is so ordered.



New York, NY
December/lJ ,2018




                                       ROBERT W. SWEET
                                           U.S.D.J.




                                   6
